             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:18-cr-00062-MR-DLH-1

UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                      ORDER
                                )
LUIS FRANCISCO CAMACHO          )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s Motion to Seal

Sentencing Memorandum [Doc. 24].

     The Defendant, through counsel, moves the Court for leave to file a

Sentencing Memorandum under seal in this case. For grounds, counsel

states that the memorandum includes detailed sensitive and private personal

information concerning his background, mental health diagnosis and

treatment, and history of childhood trauma, as well as personal information

concerning other family members. [Doc. 24].

     Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the

documents, and (3) provide specific reasons and factual findings supporting
its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). Where sealing is

allowed, the defendant is still required to file in the public record a redacted

sentencing memorandum with only those portions that are allowed to be

sealed having been redacted. See id. at 491-92

      In the present case, the public has been provided with adequate notice

and an opportunity to object to the Defendant’s motion. The Defendant filed

his motion on September 27, 2018, and it has been accessible to the public

through the Court’s electronic case filing system since that time.

      The Fourth Circuit has recently addressed the balancing that the Court

should undertake in determining what portions, if any, should be redacted

from a sentencing memorandum in a criminal case. United States v. Harris,

890 F.3d 480, 492 (4th Cir. 2018). References to a defendant’s cooperation

are entitled to sealing and should be redacted. No such information,

however, is found in the memorandum at issue here. As for other information

a defendant seeks to seal, the Court should consider the materiality of the

information to an understanding of the Defendant’s case. The more

significant the information to any relief the Defendant seeks, the less likely it

should be placed in the record under seal. For instance, identities of and

information regarding a defendant’s family members (particularly minors) are


                                       2
rarely germane to the factors for sentencing and thus would ordinarily be

allowed to be redacted. Id. at 492. Here, the Defendant’s Memorandum

contains the identities of and information regarding his family members,

including information concerning his history of childhood trauma. The

Memorandum also contains personal information regarding the Defendant’s

background in the Bureau of Prisons, his mental health treatment, and post-

supervision adaptation. However, the Defendant’s background in the Bureau

of Prisons, his mental health treatment, and post-supervision adaptation are

central to Defendant’s arguments.

      Here, the Defendant has demonstrated that the Memorandum contains

the identities of and information regarding his family members, and the

public’s right of access to such information is substantially outweighed by the

Defendant’s competing interest in protecting the details of such information.

In addition, information concerning the Defendant’s history of childhood

trauma contained in the Memorandum is likewise entitled to protection.

However, the information regarding the Defendant’s background in the

Bureau of Prisons, his mental health treatment, and post-supervision

adaptation are central to the argument the Defendant presents in favor of the

relief sought. Therefore, the public’s right to know the bases for the actions




                                      3
of this Court outweigh any privacy interest of the Defendant and the other

involved persons.

      Having considered less drastic alternatives to sealing the Defendant’s

Memorandum, the Court concludes that less drastic alternatives to

wholesale sealing of the Defendant’s Memorandum are feasible.

      Accordingly, the Defendant’s Motion to Seal Sentencing Memorandum

is granted in part and denied in part, and counsel shall be permitted to file

the Sentencing Memorandum under seal. However, the Defendant shall also

file a publicly accessible version of the Sentencing Memorandum redacting

only those portions containing the identities of and information regarding the

Defendant’s family members, as well as information concerning the

Defendant’s history of childhood trauma, which are found on pages 3 and 4,

and in the third line of Section II on page 8, and in line 1 of the Conclusion

on page 9 of the Memorandum.

      IT IS, THEREFORE, ORDERED that the Defendant’s Motion to Seal

Sentencing Memorandum [Doc. 24] is GRANTED IN PART and DENIED IN

PART.    Specifically,   the   Defendant’s    Motion    to   Seal   Sentencing

Memorandum is GRANTED to the extent that the Sentencing Memorandum

shall be filed under seal and shall remain under seal until further Order of the

Court. The Defendant’s Motion to Seal Sentencing Memorandum [Doc. 24]


                                       4
is DENIED to the extent that the Defendant shall file a redacted version of

the Sentencing Memorandum on the public docket prior to the sentencing

hearing in this matter.

      IT IS SO ORDERED.


                                Signed: October 2, 2018




                                      5
